Wagner, Judge,
delivered the opinion of the court.
There.is some conflict in the evidence in this case, as might reasonably be expected where the principal witnesses are the parties to the record or directly interested in the result. The objection raised to the admissibility of the testimony of Mrs. Matthews should have been sustained. It is not shown nor is it pretended that she in any wise conducted the business or transaction about which she was testifying; and this is essential to qualify her as a witness under the statute. The dismissal of the bill by the court below was equivalent to saying that the plaintiff should be debarred from all equitable relief. . A distinguished English equity judge has remarked that, if a contract be entered into by a competent party, and be in its nature and circumstances unobjectionable, it is as much of course for a court of equity to decree a specific performance as it is to give damages at law. (Sir William Grant in Hall v. Warren, 9 Ves. 608.) And this is now the universal and well-settled doctrine of equity jurisprudence.
In the present case there is neither exhibited unfairness, inadequacy of consideration, nor incompetency of parties. It is incontestable that for a considerable time after the making of the contract the plaintiff was anxious and willing, and did all he could, to perform his part and comply with the agreement. ' The default was altogether on the side of the defendants. It was the duty of the defendants to tender a deed according to the terms of the contract, and they had no right to couple the tender with any conditions not contained in the original stipulation. There is some evidence that the tender was made and that the plaintiff was not ready or refused to carry out the agreement. But the evidence was not sufficiently satisfactory, in our opinion, to justify the conclusion *411that the plaintiff had abandoned the contract or that he should be deprived of all equitable relief.
We think that the court erred in admitting testimony, and we are not satisfied with its finding on the facts.
Judgment reversed and the cause remanded.
The other judges concur.